DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2020/0340955 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
 

Response to Amendment
The amendment filed on 01/07/2021 has been entered:
Claim 1, 6, 8, 10 – 15 and 21 – 25 remain pending in the application;
Claim 1, 6, 8 and 24 are amended;

Claim 25 is added as new.

Applicant’s amendments to claim OVERCOME each and every 112 claim rejections set forth in the Final Office Action mailed on 02/17/2021, the corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 6, 8, 10 – 15 and 21 – 24 under 35 U.S.C. 103 have been fully considered, but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the generated set of numbers is generated from digital noise by generating a digital, pseudo-noise-like signal comprised of a sequence of zero and one integers or real numbers from zero to one”; “wherein the DSSS composite waveform is created from the generated digital, pseudo-noise-like signal based on one or more of a frequency-code, a phase-code, or an amplitude-code of a waveform having the unique sets of one or more frequencies”, and submitted on p.8 – 11 that “Claim 1 as amended recites features that the Office has not shown are taught or suggested in Wegner and Goyer and/or Crispin”; “Nowhere in Goyer is there any teaching or suggestion of filtering the generated set of numbers to select individual composite digital 
First, since applicant’s amendments to claim change the scope of claim, reference Crispin et al. (US 2004/0098429 A1; published on 05/20/2004) (hereinafter “Crispin”), which is cited in the Advisory Action mailed on 07/01/2021, is introduced in new grounds of rejection to teach the claim limitations in combination with the teaching of Wegner.
Second, Wegner does explicitly teach generating a set of digital pseudo-noise integers and creating DSSS composite waveforms from the generated random integers (see Wegner; [0034] and equation 1). In addition, Wegner further teaches that the created waveforms includes at least one of frequency-coded waveforms or phase-coded waveforms (see Wegner; [0035]).
Third, although Wegner does not explicitly teach the filtering of the generated random numbers, Wegner does teach select individual composite code (frequency chip phase term Φnk), each corresponds to distinct frequency band (see Wegner; [0029], [0034]). The remaining difference between the teaching of Wegner and the claimed invention is that Wegner does not explicitly teach the selecting is a filtering process.
Fourth, the filtering process as claimed does not recite any detail. Only “filter bank” is mentioned in specification of present application [0031] and [0033] without any detail information about how to use filter bank to select individual code. Thus, the filtering process as claimed is interpreted under the broadest reasonable interpretation 
Further, Crispin “need not teach or suggest all the claim limitations”. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). See MPEP 2141. In this case, Crispin is introduced to teach the gap between the teaching of Wegner and the claimed invention. Crispin is in the field of signal processing and random number generation as Wegner and claimed invention, and therefore are analogous arts too.
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the reasons stated above.

Regarding the rejection of dependent claim 8, applicant amended the claim to include limitations “generating a series of second digital codes comprising orthogonal or quasi-orthogonal code words; and digitally multiplying the DSSS composite waveform by at least one of the code words of the generated series of second digital codes to produce a newly-coded composite waveform that is orthogonal to the DSSS composite waveform, wherein the composite coded waveform for transmission toward the material of interest is generated from the newly-coded composite waveform”, and submitted on p.11 that “the Office Action and Advisory Action fail to show in the combined teachings of Wegner and Goyer (and/or Crispin) the claimed method in Claim 8.” Applicant’s 
Thus, applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejections to all other dependent claims, applicant’s remarks submitted on p.11 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not effective to overcome the new grounds of rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 11 have been fully considered but the amendment renders the arguments moot. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10 – 15 and 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US 2013/0123635 A1; published on 05/16/2013) in view of Crispin et al. (US 2004/0098429 A1; published on 05/20/2004) (hereinafter “Crispin”).

Regarding claim 1, Wegner teaches a method for acoustic imaging ("FIG. 1B shows an exemplary operation process {150} for operating the system {100} for ultrasound imaging." [0029]), comprising:
producing a direct sequence spread spectrum (DSSS) composite waveform ("The exemplary system {100} can implement new modes of operation that can generate spread spectrum, wide instantaneous bandwidth, frequency- and/or phase-coded waveforms." [0028]; "If the phase of each chip is random, the transmitted waveform, W, can have random noise-like characteristics." [0042]; by definition, if spread spectrum is modulated by a sequence of random numbers, it is DSSS) having a plurality of individual multiple frequencies ("Generator {107} to issue a digital message {data} to one or more elements in Waveform Synthesizers and Beam Controllers {108} that defines the frequency, amplitude and phase of each of the frequency chips ... in 
generating a set of numbers of random amplitudes ("… where Ink is a sequence of random, positive integers selected without replacement from the series I=0, 1, 2, 3, . . . , N, with N being a large number." [0034]), wherein the generated set of numbers is generated from digital noise by generating a digital, pseudo-noise-like signal comprised of a sequence of zero and one integers or real numbers from zero to one ("The frequency chip phase term Φnk can be a pseudo-random phase term, in which a pseudo-randomly scrambled starting phase Φnk is a random number in the set {Ink2π/N}, where Ink is a sequence of random, positive integers …" [0034]),
selecting individual composite digital codes ("The frequency chip phase term Φnk can be a pseudo-random phase term, in which a pseudo-randomly scrambled starting phase Φnk is a random number in the set {Ink2π/N} ..." [0034]) each having a unique set of one or more frequencies with respect to each other ("… in which each coded waveform corresponds to a distinct frequency band." [0029]),
storing the selected individual composite digital codes ("For example, the frequency chip phase pseudo-random values Φnk can be pre-stored in an exemplary database within a memory unit of System Controller {102} and/or Waveform Generator {107}." [0034]), and
forming the DSSS composite waveform from the selected individual composite digital codes ("The issued waveform data can include the frequency, amplitude and phase information of the desired frequency chips that are synthesized as frequency- and/or phase-coded waveforms ..." [0029]), wherein the DSSS composite waveform is 
generating, from the DSSS composite waveform, a composite coded waveform ("For example, each element in the array of Waveform Synthesizers and Beam Controllers {108} can convert the digital message/data from the Waveform Generator {107} into individual analog waveforms that can make up a coherent analog wideband composite waveform." [0029]) for transmission toward a material of interest ("Transducer Array {111} can form the acoustic beam that propagates into the target medium, e.g., biological tissue volume under study." [0029]) by compiling two or more of the synthesized individual DSSS waveforms ("… into individual analog waveforms that can make up a coherent analog wideband composite waveform." [0029]);
producing and transmitting a composite acoustic beam based on the generated composite coded waveform toward the material of interest ("Transducer Array {111} can form the acoustic beam that propagates into the target medium, e.g., biological tissue volume under study." [0029]), wherein the transmitting includes generating drive signals corresponding to the composite coded waveform to drive transducer elements of a transducer array to form the composite acoustic beam ("Output Amplifiers {109} can be used as transducer drivers." [0026]; "… each analog waveform and/or wideband 
receiving returned acoustic waveforms that are returned from at least part of the material of interest corresponding to at least some transmitted acoustic waveforms that form the composite acoustic beam ("Process {150} includes a process {158} to receive a returned acoustic waveform, which can be in the form of one or more returned acoustic waveforms {also referred to as acoustic waveform echoes}." [0030]); and
processing the received returned acoustic waveforms to produce a data set containing information of the material of interest ("Process {150} includes a process {161} to process the digital waveform data into image frames representative of the target medium." [0030]).
Wegner fails to explicitly teach the step of filtering the generated set of numbers to select individual composite digital codes.
However, in the same field of endeavor, Crispin teaches the step of filtering the generated set of numbers to select individual composite digital codes (“String filter 224 receives random bytes 298 from shift register 218 and selectively discards certain of the random bytes as described below, and outputs the non-discarded random bytes.” [0086]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pseudo-random generator as taught by Wegner with the RNG unit as taught by Crispin. Doing so would make it 

Regarding claim 8, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches generating a series of second digital codes comprising orthogonal or quasi-orthogonal code words ("The composite waveform, W, can be formed by synthesizing substantially orthogonal coded waveforms ..." [0035]; "… and the individual waveform phase terms {Φnk}, which determine the statistical degree of orthogonality …" [0038]); and
digitally multiplying the DSSS composite waveform by at least one of the code words of the generated series of second digital codes to produce a newly-coded composite waveform that is orthogonal to the DSSS composite waveform (see equation 1 in [0033], the orthogonal is inherent result of applying orthogonal codes);
wherein the composite coded waveform for transmission toward the material of interest is generated from the newly-coded composite waveform (“An exemplary transmitted waveform, W, can be comprised of the set of M individual waveforms that are orthogonal and completely span the frequency range fN−M+1 to fN, as seen in FIG. 2.” [0037]).

Regarding claim 10, Wegner in view of Crispin teaches all claim limitations, as applied in claim 8, and Wegner further teaches wherein the series of orthogonal or quasi-orthogonal code words include one or more of a Barker code, or a Golay code 

Regarding claim 11, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches storing the composite code waveform for transmission toward the material of interest in a memory ("Waveform Generator {107} can also include at least one memory unit{s} that can store pre-stored waveforms …" [0024]; "Transducer Array {111} can form the acoustic beam that propagates into the target medium, e.g., biological tissue volume under study." [0029]).

Regarding claim 12, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches wherein the processing includes associating each of the received returned acoustic waveforms with a respective selected individual code of the DSSS composite waveform that corresponds to the composite acoustic beam transmitted at the material of interest ("Process {158} can also include transducing the returned acoustic waveform echo{es} into individual received analog waveforms, e.g., corresponding to the frequency chips of the generated individual waveforms." [0030]).

Regarding claim 13, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches wherein the data set includes range-Doppler return data for each returned acoustic waveforms associated with the at least 

Regarding claim 14, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches wherein the processing further includes: processing the produced data set to generate an image of at least part of the material of interest ("Process {150} includes a process {161} to process the digital waveform data into image frames representative of the target medium." [0030]).

Regarding claim 15, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches wherein the information of the material of interest includes a physical property of at least a region of the material of interest ("Exemplary waveforms produced by the exemplary system (100), e.g., wide instantaneous bandwidth, coherent pseudo-random noise, frequency- and/or phase-coded waveforms, can enable tissue differentiation by simultaneously determining the propagation delay for each acoustic ray through intervening tissue layers and accurately determining the spatial echo features of the target volume under investigation." [0050]), wherein the region includes a surface of the material of interest or a portion of the material of interest including a surface and a bulk material beneath the surface ("… through intervening tissue layers …" [0050]).

Regarding claim 21, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches waveform contouring the DSSS 

Regarding claim 22, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches increasing bandwidth of the DSSS composite waveform by spreading code to form the composite coded waveform ("The exemplary system {100} can implement new modes of operation that can generate spread spectrum, wide instantaneous bandwidth, frequency- and/or phase-coded waveforms." [0028] "The parameter N can be chosen to be a large number to give W a wide instantaneous bandwidth." [0037]) for transmission toward the material of interest ("Transducer Array {111} can form the acoustic beam that propagates into the target medium, e.g., biological tissue volume under study." [0029]).

Regarding claim 23, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches generating a series of orthogonal or quasi-orthogonal code words ("The composite waveform, W, can be formed by synthesizing substantially orthogonal coded waveforms ..." [0035]; "… and the individual 
digitally adding the DSSS composite waveform by at least one of the code words of the generated series of orthogonal or quasi-orthogonal code words to produce a newly-coded composite waveform (see [0033], equation 1).

Regarding claim 24, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches wherein the generated digital, pseudo-noise-like signal is generated using one or more of a Barker code, or a Golay code ("The selection of the set of individual waveform phase terms {Φnk} can utilize one of many known code sequences {e.g. including Barker, Frank, Golay, etc.}  …" [0038]).

Regarding claim 25, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, and Wegner further teaches the steps of:
generating a series of second digital codes ("The composite waveform, W, can be formed by synthesizing substantially orthogonal coded waveforms ..." [0035]; "… and the individual waveform phase terms {Φnk}, which determine the statistical degree of orthogonality …" [0038]); and 
digitally multiplying the DSSS composite waveform by at least one of the code words of the generated series of second digital codes to produce a newly-coded composite waveform that is different than the DSSS composite waveform (see equation 1 in [0033], the different waveform is inherent result of applying different orthogonal codes), 
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wegner in view of Crispin, as applied in claim 1, and further in view of Petrov (EP 2101257 A1; published on 09/16/2009).

Regarding claim 6, Wegner in view of Crispin teaches all claim limitations, as applied in claim 1, except wherein the generating digital, pseudo-noise-like signal includes determining a random number sequence using at least one of a Linear Congruential Generator (LCG), Linear Feedback Shift Register (LFSR), Subtract-With-Borrow (SWC), or deterministic m-sequence number generation algorithm including one or more of a Gold sequence algorithm or a Kasami sequence algorithm.
However, in the same field of endeavor, Petrov teaches wherein the generating digital, pseudo-noise-like signal includes determining a random number sequence using a Linear Congruential Generator (LCG) ("The pseudo-random sequence generator comprises a linear congruential generator for generating a sequence of integers …" [0020]).

to modify the pseudo-random number generator as taught by Wegner with the LGC based pseudo-random sequence generator as taught by Petrov. Doing so would make it possible to "provide a pseudo-random sequence generator that can easily be configured to generate one of a plurality of different sequences, wherein each sequence includes every integer from a certain finite set exactly once and exhibits a high degree of randomness" (see Petrov; [0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793